Petition for writ of certiorari is granted, and the writ may issue forthwith. The sole issue to be considered upon review is the constitutionality of G. L. 1956 (1968 Reenactment) §22-4-3. The instant case is consolidated for argument with the case of Lemoine et al. v. Martineau, 114 R. I. 940-41, 335 A.2d 343 (1975), and is specially assigned to the May 1975 calendar for hearing. The petitioner is directed to file his brief on or before April 21, 1975, and respondent to file its brief on or before May 5, 1975. The order of the Superior Court assigning the criminal case of State v. Choiniere to trial is stayed pending further order of court.